By this appeal, the plaintiff, Bodhisattva Skandha, seeks to reverse a ruling of a Superior Court judge rejecting Skandha's filing of a civil complaint.
Skandha is a prisoner currently assigned to the Massachusetts Correctional Institution at Norfolk. In October of 2011, a Suffolk Superior Court judge, after determining that Skandha "has made frivolous claims and by such claims has abused the court system," issued an order, pursuant G. L. c. 231, § 6F, requiring Skandha to seek leave of the regional administrative justice before he may file a new complaint in that court. In November of 2016, Skandha submitted a proposed complaint for review by the regional administrative justice. The complaint alleges Skandha was subjected to cruel and unusual punishment, in violation of his State and Federal constitutional rights, when a correction officer refused to allow Skandha to shower prior to a court appearance. The regional administrative justice rejected Skandha's complaint after concluding that it was "not supported by allegations plausibly showing an entitlement to relief and is frivolous."
We need not detail the ensuing procedural history except to note that judgment rejecting the filing of the complaint entered on May 4, 2017, and Skandha's appeal from that judgment is properly before us. See Russell v. Nichols, 434 Mass. 1015, 1016 (2001).
After review we conclude there was no error on the part of the regional administrative justice, for substantially the reasons discussed in the defendant's responsive memorandum in lieu of brief at pages five through nine.
Judgment affirmed.